Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                       Response to Amendment


                                                                   Drawing

           The drawing filed on 6/18/2020 is accepted by the Examiner.
           Based on telephone interview on July 26, 2022, with respect to cancellation of claims 2-4, and amended claims 1, 5, 7, 8, 9, 13 and 14, also review of prior art of record, all have been fully considered and are persuasive.    
           The claims 1 and 5-14 now renumbered as 1-11 are allowed. 
                                                   EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Shen Bin Wu. Thill, Reg No. 77,497), on July 26, 2022, without traverse.

           The amended claims 1, 5, 7, 8, 9, 13 and 14 as follows: 
          Cancel claims 2-4.

         
           Claim 1. (Currently Amended) A medical image processing device comprising:
           a processor, configured to:
           	acquire images at a plurality of in-vivo positions of a subject, from medical equipment that sequentially captures and displays in real time the images;
           	acquire positional information indicating the in-vivo position of the acquired image;
           	
           	select a region-of-interest detection unit corresponding to the position indicated by the positional information from among [[the]]a plurality of region-of-interest detection units; and
           	cause the selected region-of-interest detection unit to detect a region of interest from the acquired image,
           wherein the processor sequentially acquires a plurality of in-vivo images obtained by chronological imaging,
           wherein the processor sequentially acquires a plurality of images captured at a fixed frame rate,
           wherein the plurality of region-of-interest detection units are a plurality of learned models.
           Claims 2-4. (Canceled)
           Claim 5. (Currently Amended) The medical image processing device according to claim [[4]]1,
           	wherein the plurality of learned models are models learned using different data sets, respectively.
           Claim 7. (Currently Amended) The medical image processing device according to claim 1,
          wherein the processor comprises a position recognition unit that recognizes the in-vivo position from the acquired image.
           Claim 8. (Currently Amended) The medical image processing device according to claim 1,
           	wherein the processor comprises an input unit that receives the positional information through a user's input.
           Claim 9. (Currently Amended) The medical image processing device according to claim 1, 
           wherein the processor causes the medical equipment to display the position indicated by the acquired positional information.
           Claim 13. (Currently Amended) A medical image processing method comprising:
           	an image acquisition step of acquiring images at a plurality of in-vivo positions of a subject, from medical equipment that sequentially captures and displays in real time the images;
           	a positional information acquisition step of acquiring positional information indicating the in-vivo position of the acquired image;
           	a plurality of region-of-interest detection steps of detecting a region of interest from an input image, the plurality of region-of-interest detection steps corresponding to the plurality of in-vivo positions, respectively;
           a selection step of selecting a region-of-interest detection step corresponding to the position indicated by the positional information from among the plurality of region-of-interest detection steps; and
          	a control step of causing the selected region-of-interest detection step to detect a region of interest from the acquired image,
           wherein the image acquisition step sequentially acquires a plurality of in-vivo images obtained by chronological imaging,
           wherein the image acquisition step sequentially acquires a plurality of images captured at a fixed frame rate,
          wherein the plurality of region-of-interest detection steps are a plurality of learned model.
           Claim 14. (Currently Amended) A non-transitory computer readable recording medium causing a computer to realize:
           	in a case where a command stored in the recording medium is read out by the computer,
           	an image acquisition step of acquiring images at a plurality of in-vivo positions of a subject, from medical equipment that sequentially captures and displays in real time the images;
           	a positional information acquisition step of acquiring positional information indicating the in-vivo position of the acquired image;
           	a plurality of region-of-interest detection steps of detecting a region of interest from an input image, the plurality of region-of-interest detection steps corresponding to the plurality of in-vivo positions, respectively;
           	a selection step of selecting a region-of-interest detection step corresponding to the position indicated by the positional information from among the plurality of region-of-interest detection steps; and
           	a control step of causing the selected region-of-interest detection step to detect a region of interest from the acquired image,
           wherein the image acquisition step sequentially acquires a plurality of in-vivo images obtained by chronological imaging,
           wherein the image acquisition step sequentially acquires a plurality of images captured at a fixed frame rate,
             wherein the plurality of region-of-interest detection steps are a plurality of learned model. 

                                                 REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to a medical image processing device, an endoscope system, a medical image processing method, and a program, and particularly to a technique of automatically detecting a lesion region from a medical image.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 13 and 14, the closest prior art of record (Morita and Teramura), Morita reference is directed to an image acquisition section that acquires an image that has been acquired by imaging a tissue using an endoscope apparatus, an in vivo position identification information acquisition section that acquires in vivo position identification, and Teramura reference is directed to a diagnosis support apparatus, a diagnosis support method, a lesion part detection apparatus, and a lesion part detection method, and more particularly to a diagnosis support apparatus, a diagnosis support method, a lesion part detection apparatus. But neither Morita nor Teramura teach or suggest, among other things, “acquire images at a plurality of in-vivo positions of a subject, that “sequentially captures” and displays in real time the images; detect a region of interest from an input image and correspond to the plurality of in-vivo positions, respectively; select a region-of-interest detection unit corresponding to the position indicated by the positional information from among a plurality of region-of-interest detection units; and wherein the processor sequentially acquires a plurality of in-vivo images obtained by “chronological imaging”, wherein the processor sequentially acquires a plurality of images captured at a “fixed frame rate”, wherein the plurality of region-of-interest detection units are a plurality of “learned models”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Morita and Teramura) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667
July 29, 2022